TOULMIN, District Judge.
This cause came on further to be heard on this, the 12th day of December, 1899, upon the previous proceedings, and the petition filed herein, on the 11th day of December, 1899, by said defendants, praying for a suspension of the decree rendered herein on December 2, 1899, and for a suspension and.supersedeas of the injunction issued herein on December 7, 1899, pending the appeal, which said defendants desire to pray from said decree. And, it appearing to the court that said defendants may be subjected to irreparable injury and to a multiplicity of suits if said decree and injunction should be enforced pending said appeal, it is ordered, adjudged, and decreed by the court that, pending said appeal, said defendants keep an accurate account of each and every shipment of freight made from New Orleans, La., to La Grange, Ga., over their line, showing the dates of shipment, names of consignors and consignees, the class and weight of freight carried, and the rate of freight charged, and make reports thereof to this court once every three months, pending said appeal; and that said defendants execute bond, with sufficient surety, to be approved by the court, payable to the United States of America, for the benefit of whom it may concern, in the penalty of $5,000, conditioned that, if said defendants fail to prosecute said appeal to effect, they will promptly pay to such person or persons as may be entitled thereto such amounts as said defendants may collect from such person or persons, for the transportation of freight from New Orleans to La Grange, pending said appeal, over and above the reduced rates from New Orleans to La Grange, as ordered by said commission and decreed by this court And thereupon said defendants executed said bond, and the same was approved by the court, and it was ordered, adjudged, and decreed by the court that said decree be suspended, and that said injunction be suspended and superseded pending said appeal.